    Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 1 of 16 PageID #:935




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DAVID LOUGHNANE,                               )
                                               )
             Plaintiff,                        )
                                               )      Case No. 19 C 0086
       v.                                      )
                                               )      Judge John Z. Lee
ZUKOWSKI, ROGERS, FLOOD &                      )
McARDLE; KELLY A. CAHILL;                      )
MARTIN DAVIS; RYAN P. FARRELL;                 )
RICHARD G. FLOOD; DAVID W.                     )
McARDLE; E. REGAN DANIELS                      )
SHEPLEY; MICHAEL J. SMORON;                    )
HINSHAW & CULBERTSON, LLP;                     )
MATTHEW R. HENDERSON; TOM H.                   )
LUETKEMEYER; THOMAS                            )
O’CARROLL; CSI TECHNICAL                       )
SERVICES, INC.; and D4, LLC;                   )
                                               )
             Defendants.                       )

                    MEMORANDUM OPINION AND ORDER

       Plaintiff David Loughnane brought this lawsuit against Defendants Zukowski,

Rogers, Flood & McArdle; Kelly A. Cahill; Martin Davis; Ryan P. Farrell; Richard G.

Flood; David W. McArdle; E. Regan Daniels Shepley; and Michael J. Smoron

(collectively, “the Zukowski Defendants”); Hinshaw & Culbertson, LLP; Matthew R.

Henderson; Tom H. Luetkemeyer; and Thomas O’Carroll (collectively, “the Hinshaw

Defendants”); CSI Technical Services, Inc. (“CSI”);1 and D4, LLC (“D4”). Plaintiff

alleges that Defendants have violated the Stored Communications Act (“SCA”), 18


1       Previously, Plaintiff voluntarily dismissed his claims against CSI. See Notice of
Voluntary Dismissal, ECF No. 39. In his amended complaint, however, he again names CSI
as a Defendant. See Am. Compl. at 1, 3, ECF No. 68. CSI has neither appeared in this case
nor filed a motion to dismiss.
     Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 2 of 16 PageID #:935




U.S.C. § 2701. He also brings an Illinois state-law claim for intrusion upon seclusion.

Currently pending before the Court are three motions to dismiss: one filed by the

Zukowski Defendants, one filed by the Hinshaw Defendants, and one filed by D4. 2

For the reasons stated below, the motions are denied.

                                      Background3

I.      Loughnane’s Employment at ZRFM

        Loughnane is an attorney who was employed at the firm of Zukowski, Rogers,

Flood & McArdle (“ZRFM”) from December 1, 2011 to January 9, 2017. Am. Compl.

¶ 29, ECF No. 68. As part of his employment at ZRFM, Loughnane was issued a cell

phone. Id. ¶ 30. Although ZRFM paid for the phone, Loughnane alleges that ZRFM

treated it as his personal phone, rather than one belonging to the firm. Id. ¶¶ 31, 35–

39, 46, 50. For instance, when Loughnane needed to replace the phone, he went to

the AT&T store personally, selected a replacement, and donated the old phone to

charity. Id. ¶ 38.

        Loughnane states that ZRFM personnel “set up” the phone “so it would connect

to and operate with ZRFM’s office computer system including email, the internet,

[Loughnane’s] personal Gmail email account[,] and [Loughnane’s] personal home

computer.” Id. ¶ 41. But, he alleges, the firm had no policy pertaining to employees’




2       The Hinshaw Defendants’ and the Zukowski Defendants’ motions were filed prior to
the filing of Loughnane’s amended complaint. The parties agree, however, that the motions
apply with equal force to the amended complaint. See ECF No. 75; ECF No. 76.
3       The following facts are taken from the amended complaint and are accepted as true
at this stage. See Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (stating that,
at the motion-to-dismiss stage, the court “accept[s] as true all well-pleaded facts alleged”).
                                              2
      Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 3 of 16 PageID #:935




use of the phones, nor did it have a policy explaining ZRFM’s right or authority to

access information contained in the email accounts, phones, or computers of its

employees.      Id. ¶¶ 42–45.   Furthermore, in addition to work email, Loughnane

maintained a personal Gmail account on his phone. Id. ¶¶ 50–52.

II.      Access by the Zukowski Defendants

         Loughnane states that, despite having no authorization to do so, the Zukowski

Defendants “accessed, searched, remotely intercepted[,] and monitored emails” on

both the firm’s email network and Loughnane’s Gmail account.             Id. ¶¶ 52–53.

Specifically, Loughnane alleges that on January 9, 2017, Davis “surreptitiously”

entered Loughnane’s office and took his cell phone, at the direction of Cahill, Farrell,

Flood, McArdle, Shepley, and/or Smoron. Id. ¶¶ 10, 54–55. And, although none of

the Zukowski Defendants had his permission to access the materials on his phone,

id. ¶¶ 56–59, the Zukowski Defendants acquired his phone; accessed personal,

private, and confidential materials on the phone; and copied, stored, and distributed

its contents. Id. ¶¶ 61–64.

III.     Access by CSI

         Loughnane further alleges that the Zukowski Defendants then gave CSI access

to the phone and its contents on January 9, 2017. Id. ¶¶ 69, 73. According to

Loughnane, CSI failed to obtain his authorization and consent before accessing the

phone. Id. ¶¶ 70–72.




                                           3
   Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 4 of 16 PageID #:935




III.   Access by the Hinshaw Defendants

       In addition, Loughnane states, one or more of the Zukowski Defendants gave

the Hinshaw Defendants access to the phone and its contents on or before January

12, 2017. Id. ¶ 75. Again, Loughnane alleges that the Hinshaw Defendants failed to

obtain his authorization and consent before accessing the contents of the phone. Id.

¶¶ 76–78. According to Loughnane, the Hinshaw Defendants continue to possess,

access, and use personal information obtained from the phone. Id. ¶ 79.

IV.    Access by D4

       Finally, Loughnane states that on January 12, 2017, one or more of the

Hinshaw Defendants and/or one or more of the Zukowski Defendants gave D4 access

to the phone and its contents. Id. ¶ 81. Again, Loughnane alleges that D4 failed to

obtain his authorization and consent before accessing the phone.          Id. ¶¶ 82–84.

Instead, according to Loughnane, D4 “hacked into” the phone and copied and stored

243 calendar entries, 506 call logs, 997 contacts, 3,402 emails, 317 MMS messages,

1,369 SMS messages, and 336 data files. Id. ¶¶ 85–86.

                                   Legal Standard

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must “state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In addition,

when considering motions to dismiss, the Court accepts “all well-pleaded factual



                                           4
     Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 5 of 16 PageID #:935




allegations as true and view[s] them in the light most favorable to the plaintiff.”

Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013). At the same time,

“allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678).     As such, “[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

                                        Analysis

I.      SCA Claim (Count I)

        The Zukowski Defendants, Hinshaw Defendants, and D4 all seek dismissal of

Loughnane’s SCA claim. The SCA prohibits:

        (1) intentionally access[ing] without authorization a facility through
        which an electronic communication service is provided; or

        (2) intentionally exceed[ing] an authorization to access that facility;

        and thereby obtain[ing], alter[ing], or prevent[ing] authorized access to
        a wire or electronic communication while it is in electronic storage in
        such system[.]

18 U.S.C. § 2701(a).

        A.    Whether the Cell Phone is a Facility

        Defendants first argue that the phone at issue is not a “facility” for purposes

of the SCA. Defendants assert that “[a] relevant ‘facility’ for purposes of the SCA

includes the facilities that are operated by electronic communication service

providers,” while cell phones are “beyond the purview of the SCA as they simply

enable [the use of] [electronic communication services].”         Zukowski Defs.’ Mot.

                                            5
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 6 of 16 PageID #:935




Dismiss at 6–7, ECF No. 44. Indeed, while the Seventh Circuit has not yet decided

this issue, other courts have concluded that a personal electronic device is not a

“facility” covered by the SCA. See, e.g., Garcia v. City of Laredo, Tx., 702 F.3d 788,

792 (5th Cir. 2012) (stating that “facility” does not include “computers that enable the

use of an electronic communication service,” but rather, is limited to “facilities that

are operated by electronic communication service providers”) (emphasis in original);

Shefts v. Patrakis, No. 10-cv-1104, 2013 WL 489610, at *4 (C.D. Ill. Feb. 8, 2013)

(finding that a Blackberry was not a “facility” for purposes of an SCA claim); In re

iPhone Application Litig., 844 F. Supp. 2d 1040, 1057–58 (N.D. Cal. 2012) (concluding

that a laptop, computer, or mobile device does not constitute a “facility” for purposes

of the SCA).

      That said, it is not clear from Loughnane’s complaint that the “facility” he

alleges Defendants accessed is his physical cell phone. On the contrary, Loughnane

alleges that Defendants “intentionally accessed e-mail servers where [Loughnane’s]

emails are archived and stored,” presumably using the phone to access those servers.

Am. Compl. ¶ 91 (emphasis added).        And as Loughnane points out, courts have

acknowledged that an email server can constitute a facility for purposes of the SCA.

See, e.g., Int’l Bhd. of Elec. Workers, Local 134 v. Cunningham, No. 12 C 7487, 2013

WL 1828932, at *4 (N.D. Ill. Apr. 29, 2013) (concluding that, while “simply accessing

a personal computer to obtain stored data would not run afoul of § 2701,” “networks

and servers can provide an electronic communication service” and thus qualify as

facilities under the SCA). Of course, discovery may show that the email-servers at



                                           6
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 7 of 16 PageID #:935




issue belonged to ZRFM (in which case its access presumably would have been

authorized) or that Defendants did not access an e-mail server at all, but at this early

stage of the proceedings, Loughnane’s allegations must be taken as true and he

receives the benefit of all reasonable inferences from them. Thus, dismissal of his

SCA claim is premature.

      This conclusion holds true despite D4’s contention that the “Extraction Report”

it authored—which is attached to Loughnane’s amended complaint––“establishe[s]

that the only data accessed by D4 was solely the data stored on the Phone.” D4’s

Reply Supp. Mot. Dismiss at 2–3, ECF No. 89.          But that report merely states:

“Selected Manufacturer: Samsung GSM” and “Selected Device Name: SM-N900A

Galaxy Note 3.” Am. Compl., Ex. B (“Extraction Report”), ECF No. 68-2. The Court

cannot conclude from this document alone that the SCA claim should be dismissed as

a matter of law.

      B.     Whether the Information was in “Electronic Storage”

      Defendants also contend that the information they allegedly accessed was not

in “electronic storage” within the meaning of the SCA. The SCA defines “electronic

storage as: “(A) any temporary, intermediate storage of a wire or electronic

communication incidental to the electronic transmission thereof; and (B) any storage

of such communication by an electronic communication service for purposes of backup

protection of such communication.” 18 U.S.C. § 2510(17). According to Defendants,

Loughnane has not alleged that the information at issue falls within either category.




                                           7
   Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 8 of 16 PageID #:935




      This Court rejected essentially the same argument in Owen v. Cigna, 188 F.

Supp. 3d 790 (N.D. Ill. 2016), where the defendants sought dismissal of the plaintiff’s

SCA claim because the allegations of her complaint failed to track one of the

definitions of electronic storage as provided in the statute:

      [T]he Court finds persuasive cases such as Pascal Pour Elle, Ltd. v. Jin,
      75 F. Supp. 3d 782 (N.D. Ill. 2014), and Kaufman v. Nest Seekers, LLC,
      No. 05 CV 6782, 2006 WL 2807177 (S.D.N.Y. Sept. 26, 2006), which
      explicitly reject the idea that a plaintiff, to state an SCA claim, must
      specify that a stored electronic communication was in “temporary,
      intermediate storage” or was stored “for purposes of backup protection.”
      See Pascal, 75 F. Supp. 3d at 788–90 (SCA was adequately pled despite
      that plaintiff had “not alleged that the data was being stored
      temporarily, incidental to its transmission, or that it was stored as
      backup”); Kaufman, 2006 WL 2807177, at *7 (simple allegations that
      electronic communications were stored on a particular server were
      “sufficient to make out the element of ‘electronic storage’”). As the
      Pascal court explained, Federal Rule of Civil Procedure 8(a)(2) requires
      only “a short and plain statement of the claim showing that the pleader
      is entitled to relief,” and whether the communications at issue in an SCA
      claim were “stored for back-up purposes [is] more appropriately left for
      summary judgment or trial.” 75 F. Supp. 3d 782, 788–90 (N.D. Ill. 2014);
      see also Joseph v. Carnes, 108 F. Supp. 3d 613, 618 (N.D. Ill. 2015)
      (holding that emails archived in a database were in “electronic storage”
      as defined in 18 U.S.C. § 2510(17)(B)).

Id. at 795.

      The Zukowski Defendants attempt to distinguish Owen by arguing that

Loughnane “has not alleged that [they] accessed data stored on any database or

server,” while the plaintiff in Owen alleged that her emails were “stored on a server

at att.net.” Zukowski Defs.’ Reply Supp Mot. Dismiss at 5, ECF No. 63 (citing Owen,

188 F. Supp. 3d at 794). But, as discussed, Loughnane does allege that Defendants

used his phone to access emails archived and stored on servers. Am. Compl. ¶ 91.




                                           8
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 9 of 16 PageID #:935




Thus, the Court will not dismiss Loughnane’s SCA claim for failure to sufficiently

allege that the information at issue was in electronic storage.

      C.     Allegations of Access and “Group Pleading”

      In addition to the above arguments, the Hinshaw Defendants contend that

Loughnane “has not alleged that any of them accessed his phone.” Hinshaw Defs.’

Mem. Supp. Mot. Dismiss at 7, ECF No. 33. Similarly, D4 alleges that Loughnane

has engaged in “shot-gun” group pleading that fails to “delineate the specific alleged

wrongful conduct of each defendant.” D4’s Mot. Dismiss at 5, ECF No. 83.

      As to the Hinshaw Defendants, the Court concludes that Loughnane’s

allegations support a reasonable inference that they accessed email servers on which

his communications were archived and stored. Although Loughnane has not made

specific factual allegations as to how the Hinshaw Defendants accessed these

materials, he is not required to do so at the pleading stage.

      Rule 8 does not require a plaintiff to plead specific facts; rather, it requires only

that a plaintiff “put the defendants on notice of why they are being sued.” Sanders v.

JGWPT Holdings, Inc., No. 14 C 9188, 2016 WL 4009941, at *10 (N.D. Ill. July 26,

2016). Here, Loughnane states that the Zukowski Defendants gave the Hinshaw

Defendants the phone “and/or [its] contents,” and that subsequently, the Hinshaw

Defendants possessed, accessed, and used information obtained therefrom.              Am.

Compl. ¶¶ 75–78. This adequately alleges that the Hinshaw Defendants obtained

information by using his phone to access servers containing Loughnane’s emails.




                                            9
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 10 of 16 PageID #:935




Accordingly, Loughnane’s allegations are sufficient to put the Hinshaw Defendants

on notice of his SCA claim.

      D4’s related argument concerning “group pleading” also fails.     D4 seeks

dismissal of the SCA claim because Loughnane “alleges multiple claims against

multiple defendants without specifying which defendants are responsible for which

acts or omissions[.]” D4’s Mot. Dismiss at 6. But Loughnane’s complaint separately

alleges that each Defendant or group of Defendants accessed his emails, see Am.

Compl. ¶¶ 53–87, and specifically that D4 received the phone from the Hinshaw

Defendants or the Zukowski Defendants and “hacked” into it to access Loughnane’s

communications. Id. ¶¶ 81–87. To the extent D4’s argument is based on its position

that the extraction report establishes that it did not access any servers, this is

unpersuasive.

      In sum, Defendants’ motions to dismiss Loughnane’s SCA claim are denied.

II.   Intrusion-Upon-Seclusion Claim (Count II)

      In Count II, Loughnane alleges that Defendants intruded into his seclusion

when they accessed the communications and other information on the phone and in

his email accounts. The Hinshaw Defendants and the Zukowski Defendants argue

that Loughnane’s claim is barred by the litigation privilege.    In addition, the

Zukowski Defendants and D4 contend that Loughnane has failed to adequately plead

the elements of the claim.




                                       10
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 11 of 16 PageID #:935




      A.     Litigation Privilege

      The parties’ arguments concerning the applicability of the litigation privilege

center on a state-court case, Kimberly A. Popovich v. Zukowski, Rogers, Flood, &

McArdle, et al., No. 15-LA-78 (“the Popovich Matter”), which is currently pending in

McHenry County, Illinois. The parties dispute whether the Court should take judicial

notice of the Popovich Matter. Accordingly, the Court will first address judicial notice

before determining whether the litigation privilege applies.

             1.     Judicial Notice

      The Zukowski Defendants and the Hinshaw Defendants ask the Court to take

judicial notice of the Popovich Matter, arguing that it is related to this case and

provides important context for Loughnane’s claims. Loughnane disputes that judicial

notice of a state-court case is proper on a motion to dismiss and argues that the

Popovich Matter has no relevance to the issues presented by this case.

      A court may take judicial notice of matters of public record on a motion to

dismiss without converting it to a motion for summary judgment. Doherty v. City of

Chi., 75 F.3d 318, 324 (7th Cir. 1996). This includes state or federal court documents

where those proceedings “have a direct relation to matters at issue.”         Opoka v.

Immigration & Naturalization Serv., 94 F.3d 392, 394 (7th Cir. 1996).

      According to the Hinshaw and Zukowski Defendants, the alleged intrusion into

Loughnane’s seclusion appears to have occurred during the course of discovery in the

Popovich Matter, where the Hinshaw Defendants were representing ZFRM. Thus, to

analyze whether the litigation privilege would apply to the purported intrusion, it is



                                          11
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 12 of 16 PageID #:935




necessary for the Court to refer to that litigation. Accordingly, the Court will take

judicial notice of the existence of the Popovich Matter and the fact that the Hinshaw

Defendants obtained a protective order in that case.         See Zukowski Defs.’ Mot.

Dismiss, Ex. B (“Motion for Protective Order”), ECF No. 44-2; Id., Ex. C (“Protective

Order”), ECF No. 44-3. The Court will not assume the truth of matters asserted in

the documents provided from the Popovich Matter. See Opoka, 94 F.3d at 395 (citing

Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388 (2d Cir. 1992)

(“A court may take judicial notice of a document filed in another court not for the

truth of the matters asserted in the other litigation, but rather to establish the fact

of such litigation and related filings.”) (quotations and citations omitted)).

             2.     Applicability of the Privilege

      Both the Zukowski Defendants and the Hinshaw Defendants argue that

Loughnane’s intrusion-upon-seclusion claim is barred by the absolute litigation

privilege. Under Illinois law––which the parties agree applies here––attorneys and

private litigants enjoy an absolute privilege for defamatory statements made in the

course of litigation. Johnson v. Johnson & Bell, Ltd., 7 N.E.3d 52, 57 (Ill. App. Ct.

2014). The privilege “extend[s] beyond communications to include conduct performed

within the practice of law, since attorneys typically do things––actions––in addition

to communications in order to secure justice for their clients.” Scarpelli v. McDermott

Will & Emery LLP, 117 N.E.3d 238, 245–46 (Ill. App. Ct. 2018). And, it “has been

extended to apply . . . to many types of causes of action,” including allegations of




                                           12
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 13 of 16 PageID #:935




intentional or negligent infliction of emotional distress, breach of contract, invasion

of privacy, and––as is relevant here––intrusion upon seclusion. Id. at 244, 246–47.

      Loughnane contends that the privilege does not apply in this case because

“Illinois courts have never extended the litigation privilege to this scenario where the

Plaintiff in this case was not a party to the underlying lawsuit.” Pl.’s Resp. Opp.

Hinshaw Defs.’ Mot. Dismiss at 10, ECF No. 50. But whether Loughnane was a party

to the Popovich Matter is not the dispositive issue, because Illinois courts have made

clear that the “only linchpin” of the privilege is whether the communication or

conduct at issue was “relate[d] to proposed or pending litigation.” Scarpelli, 117

N.E.2d at 247 (emphasis added); see also August v. Hanlon, 975 N.E.2d 1234, 1248

(Ill. App. Ct. 2012) (stating that “Illinois courts have expressly declined to extend the

attorney-litigation privilege to third parties not connected with the litigation”)

(emphasis added); Kurczaba v. Pollock, 742 N.E.2d 425, 440 (Ill. App. Ct. 2000)

(“Illinois clearly limits the attorney litigation privilege and has refused to extend it

to third-party communications unrelated to a lawsuit.”) (emphasis added); Black v.

Wrigley, No. 17 C 101, 2017 WL 8186996, at *5 (N.D. Ill. Dec. 8, 2017) (finding that

litigation privilege did not apply to “communications between participants in

litigation and an unrelated third party”) (emphasis added).

      The Court cannot conclude from Loughnane’s allegations and the limited

information from the Popovitch Matter that the actions Defendants allegedly took

were sufficiently “related” to that lawsuit to trigger the litigation privilege. Although

Defendants provide a copy of the protective order entered in the Popovich Matter,



                                           13
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 14 of 16 PageID #:935




which specifically refers to electronic communications with Loughnane, that order

was not entered until approximately a month after the events described in the

complaint are alleged to have taken place. Accordingly, the Court declines to dismiss

Loughnane’s intrusion-upon-seclusion claim based upon the litigation privilege.

      B.     Failure to State a Claim

      The Zukowski Defendants and D4 also argue that Loughnane’s allegations fail

to state a claim for intrusion upon seclusion. To make out a claim for intrusion upon

seclusion under Illinois law, a plaintiff must allege that: “(1) the defendant committed

an unauthorized intrusion or prying into the plaintiff’s seclusion; (2) the intrusion

would be highly offensive or objectionable to a reasonable person; (3) the matter

intruded on was private; and (4) the intrusion caused the plaintiff anguish and

suffering.” Browning v. AT&T Corp., 682 F. Supp. 2d 832, 835 (N.D. Ill. 2009)

(quoting Busse v. Motorola, Inc., 813 N.E.2d 1013, 1017 (Ill. App. Ct. 2004)).

      D4 challenges the third element, stating that “ZRFM provided the Phone to

[Loughnane] as part of his employment, to use in furtherance of firm business,” and

therefore, Loughnane “cannot assert an expectation of privacy in the data on the

Phone.” D4’s Mot. Dismiss at 7. But Loughnane alleges that the phone was treated

as his personal phone and that ZRFM had no policy pertaining to any right or

authority to inspect or access attorneys’ phones. Moreover, Loughnane alleges that

the materials on the phone included emails regarding his healthcare, finances, and

family. Am. Compl. ¶ 115. This is sufficient to allege that the matters on which

Defendants intruded were private. See Ameristar Casino E. Chi., LLC v. UNITE



                                          14
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 15 of 16 PageID #:935




HERE Local 1, No. 16 C 5379, 2016 WL 7339199, at *6 (N.D. Ill. Dec. 19, 2016) (noting

that examples of private facts include sexual relations, embarrassing illnesses,

personal letters, domestic or family matters, and mental health conditions); Best v.

Malec, No. 09 C 7749, 2010 WL 2364412, at *5 (N.D. Ill. June 11, 2010) (stating that

Illinois courts have recognized health issues and sexual relationships as examples of

private facts). “Whether the emails are actually private is a matter of fact which

cannot be determined at this stage.” Steinbach v. Vill. of Forest Park, No. 06 C 4215,

2009 WL 2605283, at *4 (N.D. Ill. Aug. 25, 2009).

         The Zukowski Defendants challenge the second element of Loughnane’s claim,

pointing out that his complaint states only that their actions were “offensive,” not

“highly offensive.” Zukowski Defs.’ Mot. Dismiss at 10; Am. Compl. ¶ 114. In any

event, they contend, no reasonable person would find it highly offensive for an

employer to “[c]ollect[] and access[]” a departing employee’s work-issued phone. Id.

at 11.    But assuming the facts of Loughnane’s complaint to be true, the Court

concludes that he has plausibly alleged conduct that a reasonable person would find

highly offensive, and the failure to include the word “highly” in the complaint is

therefore immaterial.     When the Illinois Supreme Court recognized the tort of

intrusion upon seclusion, it acknowledged that an actionable intrusion could take the

form of, among other things, “opening . . . private and personal mail.” Lawlor v. N.

Am. Corp. of Ill., 983 N.E.2d 414, 424 (Ill. 2012) (quoting Restatement (Second) of

Torts § 652B (1977)). What is alleged here is substantially similar; Loughnane claims

that Defendants accessed private and personal emails in his Gmail account. The



                                         15
  Case: 1:19-cv-00086 Document #: 105 Filed: 09/06/19 Page 16 of 16 PageID #:935




Court sees no reason to draw a distinction between electronic and non-electronic mail,

so Loughnane’s claim for intrusion upon seclusion may proceed.

      In sum, Defendants’ motions to dismiss are denied as to Loughnane’s claim for

intrusion upon seclusion.

                                    Conclusion

      For the reasons stated herein, the motions to dismiss [32][44][83] are denied.


IT IS SO ORDERED.                             ENTERED: 9/6/19


                                              _______________________________
                                              JOHN Z. LEE
                                              United States District Judge




                                         16
